Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Liquor Authority, dated March 25, 1977, which, after a hearing, suspended petitioner’s special on-premises liquor license for 15 days. Determination confirmed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record as a whole to support the determination and, under the circumstances, the penalty imposed is not shocking to one’s sense of fairness. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.